DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered. 

Response to Amendment
The amendment filed on May 10, 2021 in response to the previous Office Action (02/11/2021) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 11, 2021, with respect to claims have been fully considered and are persuasive.  

 Allowable Subject Matter
Claims 1 – 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the closest prior art fails to disclose, suggest or teach the combination of an analog to digital conversion (ADC) circuit, comprising: a ramp circuit coupled to output a ramp signal, wherein the ramp signal is offset from a starting voltage by an offset voltage, and wherein the ramp signal, after being offset from the starting voltage by the offset voltage, ramps down towards and past the starting voltage; a counter circuit coupled to the ramp circuit to start counting after the ramp signal returns to the starting voltage; and a comparator coupled to the counter circuit and a bitline to compare the ramp signal to a pixel signal voltage on the bitline, and in response to the ramp signal equaling the pixel signal voltage, stop the counter
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698